Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Application Status
	The allowance is for Claims 62-84.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10246694 and 10988750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Koslov et al. (WO 2006/016705, see IDS) teach a nucleic acid sequence encoding a Streptococcus agalactiae which is 99.7% identical to Applicants’ SEQ ID NO: 11 (see SCORE for the sequence search results), the Examiner has found no teaching or suggestion in the prior art directed to a recombinant microbial cell capable of increased carbon flux through the phosphoketolase pathway, wherein the recombinant microbial cell comprises: (a) a heterologous nucleic acid sequence encoding a polypeptide having phosphoketolase activity, wherein the polypeptide comprises at least 65% sequence identity to SEQ ID NO: 8 or SEQ ID NO: 11; (b) attenuated activity of an endogenous acetate kinase enzyme; and (c) one or more nucleic acids encoding one or more polypeptides of the complete mevalonate (MVA) pathway, (1) wherein said recombinant microbial cell comprising said polypeptide having phosphoketolase activity of (i) has a Performance Index value of greater than 1.0 in one or more of the following parameters: (a) cell growth on glucose, (b) cell growth on xylose, (c) production of intracellular acetyl-phosphate, or (d) cell growth on glucose-6-phosphate, wherein the Performance Index value is calculated as activity per unit relative to a corresponding cell expressing a phosphoketolase from E. gallinarum; or (2) wherein said polypeptide having phosphoketolase activity of (i) has a Performance Index value of greater than 1.0 in one or more of the following parameters: (e) protein solubility, (f) protein expression, or (g) fructose-6-phosphate (F6P) Specific Activity, wherein the Performance Index value is calculated as activity per unit relative to a phosphoketolase from E. gallinarum.  The Examiner notes that it would not have been obvious for one of ordinary skill in the art to make and use the claimed invention because there is a lack of expectation of success in expressing a phosphoketolase having at least 65% sequence identity to SEQ ID NO: 8 (Enterococcus faecium) or SEQ Streptococcus agalactiae) in a recombinant microbial cell which results in a Performance Index value of greater than 1.0 concerning parameters recited in claim 2, wherein the Performance Index value is calculated as activity per unit relative to a corresponding cell expressing a phosphoketolase from E. gallinarum as evidenced in Table 11 (see pages 234-235 of the instant specification).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/JAE W LEE/
Examiner, Art Unit 1656


	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656